Case 4:19-cv-04682 Document 55 Filed on 01/04/21 in TXSD Page 1 of 2


                                                            United States Courts
                                                          Southern District of Texas
                                                                   FILED
                                                             January 04, 2021
                                                        Nathan Ochsner, Clerk of Court
Case 4:19-cv-04682 Document 55 Filed on 01/04/21 in TXSD Page 2 of 2
